Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graser (3,612,266; hereinafter Graser'266).  Graser'266 discloses a carrier/fitment (Figs. 1-2) comprising a first layer (a panel 8) and a second layer (a panel 6) suitable for securing to each other via a mechanical engagement feature (22; 22’; 24), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded (Figs. 2-5) such that the first layer and the second layer are in contact and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.  The mechanical engagement feature comprises a neck portion (see Fig. 1 below), and the neck portion is inherently capable to provide for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use (no side wall is positively recited in claim 1).

As to claim 2, the first layer comprises a tab (22, 24; 22’) and the second layer comprises an opening (18, 20), the tab and the opening together forming the mechanical engagement feature and being engaged when the tab is inserted into the opening.
As to claim 4, Graser'266 discloses the tab (22, 24; 22’) is provided with at least one flange (see Fig. 1 below) to extend the tab in the at least one dimension.
As to claims 6-7, Graser'266 discloses at least two mechanical engagement features which are positioned symmetrically opposite each other on opposite sides of the fitment with respect to a center (the center opening 20 in the second layer 6 is considered as a center point).


    PNG
    media_image1.png
    299
    609
    media_image1.png
    Greyscale


Claim(s) 1-2, 5-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaycox (5,590,786).  Jaycox discloses a top liner/fitment (56; Figs. 1-2, & 5) comprising a first layer (58) and a second layer (60) suitable for securing to each other via a mechanical engagement feature (80, 82, 108, 110), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded such that the first layer and the second layer are in contact and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.  Jaycox further discloses the mechanical engagement feature comprises a neck portion (see Fig. 5 below) along which the first layer is moved relative to the second layer to adjust a position and an alignment of the first layer and the second layer after engagement.
As to claim 2, Jaycox discloses the first layer comprises a tab (108) and the second layer comprises an opening (80; 82) as claimed.
As to claim 5, Jaycox discloses the mechanical engagement feature is positioned on a side wall (Fig. 6) of the fitment.
As to claim 12, Jaycox further discloses a carton (32) in combination with the fitment.
As to claim 13, Jaycox discloses the fitment disposed in the bottom of the carton which is obscured from view of a user as claimed.

    PNG
    media_image2.png
    321
    529
    media_image2.png
    Greyscale

Claim(s) 1-4, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cone (1,324,144).  Cone discloses a fitment (A, A’) comprising a first layer (A) and a second layer (A’) suitable for securing to each other via a mechanical engagement feature (12-22), the mechanical engagement feature aligns the first layer and the second layer relative to each other when the first layer and the second layer are engaged and the fitment is folded such that the first layer and the second layer are in contact and at least one of the first layer or the second layer at least partially encloses the other of the first layer or the second layer.  The mechanical engagement feature comprises a neck portion (14), and the neck portion is inherently capable to provide for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use (no side wall is positively recited in claim 1).
As to claim 2, Cone discloses the first layer comprises a tab (12, 14) and the second layer comprises an opening (16, 18) as claimed.
As to claim 4, Cone discloses the tab is provided with at least one flange (the tongue 12) as claimed.
As to claim 8, the first layer and the second layer are substantially the same shape and inherently capable to be folded along substantially the same lines when in use as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graser'266 in view of Graser (3,764,001; hereinafter Graser'001).  Graser'266 discloses the fitment as above having most of the limitation of the claim except for the mechanical engagement feature is positioned on a side wall of the fitments in lieu of a top portion as disclosed by Graser'266.  Graser'001 shows a carrier/fitment (Fig. 2) comprising a mechanical engagement feature (the locking tab 38; 40 and the opening) is positioned on a side wall of the fitment.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Graser'001 to modify the fitment of Graser'266 so the fitment is constructed with the mechanical engagement feature is positioned on a side wall of the fitments instead of the top portion because the selection of the specific location for the mechanical engagement feature such as the mechanical engagement feature disposed on the top portion as taught by Graser'266 or on the side wall of the fitment as taught by Graser'001 or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graser'266 in view of Sutherland et al. (5,323,895; hereinafter Sutherland'895).  Graser'266 discloses the fitment as above having most of the limitation of the claim except for the first layer and the second layer are substantially the same shape and are folded along substantially the same lines when in use, and the first layer and the second layer are considered to be aligned when fold lines of the first layer are coincident with fold lines of the second layer as claimed.  Sutherland'895 shows a fitment (10, 28) comprising a first layer (12) and a second layer (14) are substantially the same shape and are folded along substantially the same lines (16) when in use, and the first layer and the second layer are considered to be aligned when fold lines of the first layer are coincident with fold lines of the second layer.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Sutherland'895 to modify the fitment of Graser'266 so the fitment is constructed with the first and the second layer are substantially the same shape and are folded along substantially the same lines when in use, and the first layer and the second layer are considered to be aligned when fold lines of the first layer are coincident with fold lines of the second layer to facilitate forming the fitment.
As to claim 10, to the extent that Graser'266 fails to show the neck portion provides for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fitment of Graser'266 so the fitment is constructed with the neck portion provides for a side wall angle of 45 degrees relative to a surface of the fitment when the fitment is folded in use for allowing the side wall to form at various angles.

Claims 5, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cone in view of Craven (1,234,634).  Cone discloses the fitment as above having most of the limitations of the claims except for the mechanical engagement feature is positioned on a side wall of the fitment in lieu of a top portion.  Craven discloses the fitment as above and further discloses the mechanical engagement feature is positioned on a side wall of the fitment (see Fig. 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Craven to modify the fitment of Cone so the fitment is constructed with the mechanical engagement feature is positioned on a side wall of the fitment because the selection of the specific location for the mechanical engagement feature such as the mechanical engagement feature disposed on the top portion or on the side wall of the fitment as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 7, Craven further discloses the mechanical engagement feature are positioned symmetrically opposite each other as claimed.
As to claim 11, Craven discloses the second layer (9, 10) formed from the same material as the body (page 1, lines 77-80) such as paper, paperboard or other suitable material (page 1, lines 50-52) and the first layer formed from a stiff paper, cardboard or like material (page 1, lines 97-100) and the stiff paper or cardboard appears to be thicker than the paper.
As to claims 12-13, Craven further discloses a carton (1) and the fitment (see above) and the mechanical engagement feature is obscured from view of a user.

	Response to Arguments
Applicant's arguments filed on 08/24/2022 have been fully considered but they are not deemed to be persuasive.  
Applicant’s arguments with respect to Graser'266 on pages 8-9 of the remarks such as “… Graser'266 dose not disclose, and in fact teaches away from, first and second layers that allow for relative movement after engagement” are noted.  They are not persuasive because Graser'266 discloses when the first layer is engaged with the second layer in an erected position, each locking tab/mechanical engagement feature (22) is secured with each aperture (20, 26) to prevent the first or second layer from moving upwardly which is main reason for forming a carrier.  However, each of the first layer and the second layer is inherently capable to move horizontally in a direction which is parallel to the first and second layers for a short distance between two edges of the neck portion (see Fig. 1 above) which is read on “the first layer is moved relative to the second layer to adjust a position and an alignment of the first layer and the second layer after engagement” as claimed which is also not teaching away from allowing relative movement after engagement between the first and second layers.
Applicant’s argument with respect to Jaycox on page 9 of the remarks is noted.  This is not persuasive because one of ordinary skill in the art when reviewing Fig. 2 of Jaycox would determine that the first layer (58) is inherently capable to move upwardly and the second layer (60) is inherently capable to move downwardly after engagement for a short distance since the locking tabs (108, 110; Fig. 5) extended downward below the outer surface of the second layer which is read on “the first layer is moved relative to the second layer to adjust a position and an alignment of the first layer and the second layer after engagement” as claimed.
Applicant’s argument with respect to Cone on page 9 of the remarks is noted.  This is not persuasive because Cone discloses the mechanical engagement feature (12, 14) for engaging the first and second layers together is to prevent the first and second layers from pulling apart.  However, each of the first layer and the second layer is inherently capable to move horizontally in a direction which is parallel to the first and second layers for a short distance which is read on “the first layer is moved relative to the second layer to adjust a position and an alignment of the first layer and the second layer after engagement” as claimed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUAN K BUI/
Primary Examiner, Art Unit 3736